Citation Nr: 1404273	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-18 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left navicular bone deformity status post left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal following an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection, and assigned a 10 percent disability rating for, left navicular bone deformity status post left foot injury.  The case was remanded in July 2012.  


FINDING OF FACT

Left navicular bone deformity status post left foot injury is manifested by pain and an abnormal gait sufficient to result in moderately severe foot injury.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for left navicular bone deformity status post left foot injury have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, in a letter dated in July 2009, the RO advised the claimant of information necessary to substantiate the claim.  He was advised of various types of lay, medical, and employment evidence that could substantiate his claim, and of his and VA's respective obligations in obtaining such evidence.  The Veteran was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  Id.  The Veteran's service treatment records have been obtained, as have VA treatment records.  VA has made all necessary attempts to obtain adequately identified private treatment records.  Where no records were forthcoming, the RO notified the Veteran of the failure of the treatment provider to respond.  VA examinations were provided in September 2008, October 2009, September 2010, and January 2011.  

In July 2012, the appeal was remanded to obtain additional VA and private medical records, and to provide the Veteran with an additional examination, to assess the manifestations and severity of the Veteran's service-connected left foot condition, as distinct from other non-service-connected conditions of the foot.  The VA medical records were obtained.  The Veteran failed to respond to a VA request for identification and authorization of private treatment records; therefore, VA complied with the remand request to the extent feasible given the Veteran's failure to provide necessary information.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

The AMC attempted to schedule the Veteran for an examination on three separate occasions, but the Veteran failed to report for all three, without any response.  In July 2012, he failed to report for a scheduled examination; the notice of the examination was sent to his most recent address of record, in Missouri.  See 38 C.F.R. § 3.1(q) (Notice means written notice sent to a claimant at his latest address of record).  In September 2012, a letter was sent to this same address, telling the Veteran that an examination was to be scheduled soon, and that it was important that he report for the examination.  In October 2012, he was again informed of a scheduled examination, for which he again failed to report.  

At this point, the AMC began seeking for an updated address for the Veteran.  Such an address, located in Georgia, was found via internet research.  In November 2012, he was sent a letter at that address, informing him that an examination was to be scheduled soon, and that it was important that he report for the examination.  The Veteran was notified in December 2012 of the examination scheduled for January 2013, this time at the Atlanta RO.  He again failed to report.  There is no indication that any of the notifications to either address have been returned as undeliverable, and the Veteran has not responded with an explanation as to why he could not report for any of the examinations.  Therefore, the Board finds good cause has not been shown.  

In this case, the Board finds that the RO has made more than reasonable efforts to schedule the Veteran for a VA examination that could produce the requested findings concerning the current level of severity of his service-connected left foot disability.  Although all of the letters mailed from the VAMC are not included in the claims file, the presumption of regularity presumes that the RO and VAMC properly scheduled the examinations as the computer-generated letters are not included in the claims file as a matter of course.  See Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011).  As such, the Board finds that the remand terms have been substantially complied with to the extent possible given the Veteran's failure to cooperate.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  In this regard, "in the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

As noted above, the Veteran failed to report for a VA examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).  Because the appeal stems from the Veteran's disagreement with the rating assigned in the decision issued in response to the Veteran's original compensation claim, the Board finds that the examinations were scheduled "in conjunction with" the original compensation claim; the claim will be rated based on the evidence of record.  

The Veteran is rated at 10 percent for left navicular bone deformity status post left foot injury under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The provision authorizes a 10 percent disability rating for "moderate" foot injuries, a 20 percent disability rating for "moderately severe" foot injuries, and a 30 percent disability rating for "severe" foot injuries.  The provision also allows for a 40 percent disability rating for foot injuries that cause "actual loss of [the] use of the foot."  Id.  The Board notes that the words "moderate" and "severe" are not defined in the VA rating schedule.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

Here, the Veteran alleges that his service-connected left navicular bone deformity status post left foot injury is more painful and disabling than contemplated in his current disability rating.  He also alleges that, due to an increase in pain, his ambulatory function is compromised and continues to deteriorate.  In a statement dated in March 2010, the Veteran indicated that his left foot disability was moderately severe, and the Board finds that his service-connected left foot disability more closely approximates moderately severe foot disability, reflective of a 20 percent evaluation.  A rating higher than 20 percent is not warranted, however.  

In the report of September 2008 VA examination, physical evaluation revealed a large bony prominence at the left midfoot at the medial aspect.  He had significant effects on occupational activities, caused by pain.  Reportedly, he used a cane due to his left foot.  On examination, he had pain in the mid foot with inversion and eversion.  There was no weakness or evidence of malunion.  Erythema was noted over the bony prominence from shoe rubbing.  X-rays revealed bilateral plantar calcaneal spurring more prominently on the left, as well as bilateral pes planus deformity slightly more prominent on the left.  No acute fracture-dislocation or bone erosion was identified.  The VA examiner commented that, although the X-ray did not specifically address the bony deformity of the Veteran's left foot, following review of the X-ray with an orthopedic surgeon, it was felt that there was a deformity in the left navicular bone that appeared to be an old healed fracture.  The examiner further commented that this was consistent with the history of trauma to the Veteran's left foot and could account for the continued pain in that foot.  

Additionally, in the report of October 2009 VA examination, the Veteran reported that pain in his left foot was daily, and, besides using a cane(s), he also used a motorized cart because his walking was more limited.  The Veteran reported pain at the left instep as well as the dorsal region of the forefoot.  The examiner acknowledged the Veteran's report of being unable to stand for more than a few minutes.  The examiner commented that, with flare ups, there was a 50 to 75 percent reduction in the Veteran's ability to function.  The examiner reported evidence of painful motion, consisting of pain with foot inversion of the medial foot; objective evidence of swelling, consisting of "boney at navicular," slight tenderness; evidence of instability consisting of eversion excursion grater on the left, and evidence of abnormal weight bearing, consisting of callosities.  With respect to the Veteran's pes planus (flat feet), the examiner commented that there was moderate pronation and left heel valgus by two degrees.  The valgus was not correctable by manipulation.  The examiner further commented that the Veteran walked on the outside of his left foot without a cane, but that the use of a cane could bear weight more over the great toe but still lateral.  The examiner's diagnosis was traumatic arthritis talonavicular and also pes planus.   

A February 2010 VA primary care note reflects the Veteran's report of moderate to severe left foot pain that radiated to both the medial and lateral side of his foot as well as up his left leg, but the examiner's assessment included left foot pain which was noted as being as likely as not related to the Veteran's left knee pain since the Veteran walked more on the lateral portion of his left foot.  Additionally, an August 2010 VA podiatry consultation note reflects the Veteran's report that his left foot was painful and getting worse.  The Veteran had a prominent navicular tuberosity and collapse of the arch with weight.  The podiatrist assessed diabetes, hammer digit, onychomycosis, painful ambulation, and pes planus.  

In a report of September 2010 VA examination, the Veteran complained of moderate pain across the left midfoot region.  He provided a history of being told by his VA podiatrist (the podiatrist who performed the August 2010 examination noted above), that his "foot was caving in."  On physical examination, the examiner found objective findings of slight tenderness of the medial and dorsal midfoot, and callosities associated with abnormal weight bearing, but otherwise no evidence of painful motion, swelling, instability, or weakness.  In addition, the examiner commented that there was mild pronation of the left foot.  The examiner's diagnosis was left navicular bone deformity and pes planus.  The Veteran's disabilities were identified to cause mild to moderate effects on his daily activities.  

In a report of January 2011 VA examination, the Veteran again reported pain in the left midfoot navicular area radiating up into his left ankle and lower leg.  Clinical findings mirrored those reported in the report of September 2010 VA examination, although the some daily activities were thought to be prevented.  At that time, he was noted to use a cane for his left foot, right hip and knee conditions.  The diagnosis was left navicular bone deformity and pes planus.  

The reports of VA examination dated in September 2008, October 2009, September 2010, and January 2011, reflect the Veteran's complaints of pain across the left midfoot region, with various degrees of ambulatory impairment.  However, the Veteran has been diagnosed not only with left navicular bone deformity but also with bilateral pes planus and with bilateral plantar calcaneal spurring.  Service connection is not currently in effect for pes planus or plantar calcaneal spurring, however, and, as discussed in the prior Board remand, the evidence does not clearly delineate the symptomatology attributable to non-service-connected and service-connected disabilities.  Generally, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Here, however, it has not been established that it is not medically possible to distinguish symptoms of Veteran's service-connected left navicular bone deformity, status post left foot injury, from non-service-connected pes planus and calcaneal heel spurs.  Rather, the Veteran did not report for an examination scheduled for that purpose.  Thus, the Board must rely on the evidence of record.

Notably, in the August 2010 VA podiatry consultation note, the podiatrist reported painful ambulation and pes planus.  Nowhere in the assessment does the podiatrist report that the Veteran's ambulation is being affected by his navicular deformity/tuberosity.  Likewise, in the February 2010 VA primary care note, the doctor commented that the Veteran's left foot pain was due to his nonservice-connected left knee disability, which apparently caused the Veteran to walk on the side of his left foot.  

In addition to the uncertainty as to the degree of disability caused by the service-connected foot disability, the evidence also contains considerable discrepancies as to the level of severity of the foot condition as a whole.  These are most apparent in the symptomatology reported on the VA examinations, as compared with the contemporaneous outpatient treatment records.  For example, at the October 2009 VA examination, he reported that he used one and sometimes two canes to ambulate, and sometimes he also used a motorized cart because his walking was more limited.  He reported being unable to stand for more than a few minutes, yet a primary care visit note a week earlier reported that he had a "normal gait."  Moreover, he did not complain of foot pain at that time.

Further, the September 2008 VA examination report noted that the Veteran reportedly used a cane, but treatment records show that in January 2009, he was prescribed a cane due to bilateral knee and a right hip disabilities.  He was referred to a physical therapist, for instruction, because his knee and hip disabilities could benefit from the use of a cane.  His current knowledge of using a cane was noted to be "little or none."  

Similarly, on the VA examination in October 2009, he stated that he was prescribed Celebrex for his foot pain, but all of the outpatient treatment records show that Celebrex has been prescribed for a knee condition.  In particular, in November 2008, he complained of knee pain, and related that he was receiving Celebrex from an outside provider; he did not mention any foot pain.  In March 2009, he said that he had had to stop taking Celebrex the previous fall, for financial reasons, and although he complained of knee pain, he did not mention any foot pain.  Subsequent records show that Celebrex was prescribed, but, again, for his knee condition.  

On the VA examination September 2008, the Veteran said he had lost less than 1 week from work in the last 12-month period due to foot pain, but that he would be retiring the next month "in large part" because of his foot.  However, in a January 2009 statement, concerning claims for other conditions, he commented that he had had to retire early from his job at the fire department due to "these claimed disabilities," which were reportedly were associated with his knees and right hip.  On a March 2009 VA examination, to evaluate these other conditions, he said that he had retired due to right knee pain and that he could not bend over to pick up the fire hose.  At the October 2009 VA examination, for the foot condition, he said he had retired due to his foot problem.  However, on the report of the September 2010 and January 2011 VA examinations, the examiner noted that the medical condition of the Veteran's spouse was the cause for his retirement.  

Despite these uncertainties and discrepancies, the Board finds that as a whole, the evidence depicts a painful navicular deformity, with resulting ambulatory abnormality often enough to more closely approximate "moderately severe" foot disability resulting from the service-connected condition, but no more.  Thus, a 20 percent rating is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In addressing the first step, the Board finds that the Veteran's symptoms are contemplated by the rating schedule, which provides for higher evaluations for the service-connected left foot condition at issue.  The Veteran has not argued, nor does the evidence suggest, that the schedular criteria are inadequate.  Therefore, the ratings are adequate, and referral for extraschedular consideration is not required. 

The United States Court of Appeals for Veterans Claims has held that a claim for a total disability claim based on individual unemployability due to service-connected disability is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, such a claim has not been raised. 

ORDER

A 20 percent rating for left navicular bone deformity status post left foot injury is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


